DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 reads, “…based on the third extreme value point,” which lacks clarity. It’s unclear how this modifies the rest of the clause, for example, “the first extreme value point is an extreme value point present at a position closest to a first intersection of the pulse with the threshold toward the first extreme value point…” Does “…based on the third extreme value point” imply an implicit (but currently not positively claimed) step of making a determination of these points based on the third extreme value point? Or does it imply that the first extreme value point is closer than the third extreme value point? To try and understand this language, the examiner reviewed the specification, which used the same phrase, but it did not explain or illustrate the phrase. This lack of clarity causes the scope of the claims to be indefinite. For the sake of examination, the claims will be interpreted as requiring the first extreme value point to be closer to the intersection than the third extreme value point is to the intersection (and a similar interpretation regarding the second extreme value point in the other paragraph).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (JP 2015092148 A) in view of Pittaro (US 20080221812 A1).
Regarding claim 1, Tsujita teaches an analysis device comprising: 
an optical pickup (322; paragraph 75) configured to irradiate, with an irradiation light, a sample analysis disc (100, 200) having a surface to which detection target substances and particles bound to the detection target substances are fixed (figure 5; paragraph 33), and receive a reflection light of the irradiation light from the sample analysis disc to generate a light reception level signa (paragraphs 75 and 33; figures 12 and 6); and 
a controller (323, 324, 315, 311) configured to count a pulse (waveform) derived from the particles as particles when the light reception level signal includes the pulse having a first extreme value point (paragraphs 115-116; figures 6 and 12)

    PNG
    media_image1.png
    793
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    606
    media_image2.png
    Greyscale



Tsujita doesn’t explicitly teach plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction.
Like Tsujita (and like Applicant), Pittaro is directed to optically analyzing particles (title and abstract) and teaches a pulse derived from the particles as plural particles (2 in figure 4C) when the light reception level signal includes the pulse having a first extreme value point (left), a second extreme value point (right), and a third extreme value point (middle), and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction (maxima), and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction (minimum; figure 4C; paragraph 60). Furthermore, Pittaro teaches that this configuration is a natural consequence of particles being close together (paragraph 60).

    PNG
    media_image3.png
    762
    439
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    762
    443
    media_image4.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller is configured to count a pulse derived from the particles as plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction – in order to measure multiple particles, even when they are close together.
Regarding claim 2, in the above combination the third extreme value point is present adjacent to the first extreme value point (Pittaro, figure 4C and paragraph 60).
Regarding claims 3 and 5, Tsujita doesn’t explicitly teach a difference between a first width between the first extreme value point and the third extreme value point and a second width between the third extreme value point and an extreme value point adjacent to the third extreme value point on an opposite side of the first extreme value point in the pulse width direction is 15% or less of either the first width or the second width having a greater value.
Pittaro implies a difference between a first width between the first extreme value point and the third extreme value point and a second width between the third extreme value point and an extreme value point adjacent to the third extreme value point on an opposite side of the first extreme value point in the pulse width direction is 15% or less of either the first width or the second width having a greater value (illustrated as roughly equal in figure 4C of Pittaro; in addition, Pittaro explains that similar particles leads to a symmetry in the pulse signals that is broke if particles have a different size in paragraphs 60-61 and figures 4C and 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a difference between a first width between the first extreme value point and the third extreme value point and a second width between the third extreme value point and an extreme value point adjacent to the third extreme value point on an opposite side of the first extreme value point in the pulse width direction is 15% or less of either the first width or the second width having a greater value, in order to detect similar particles that are next to each other.
Regarding claim 4, in the above combination the first extreme value point is an extreme value point present at a position closest to a first intersection of the pulse with the threshold toward the first extreme value point based on the third extreme value point; and the second extreme value point is an extreme value point present at a position closest to a second intersection of the pulse with the threshold on an opposite side of the first extreme value point based on the third extreme value point (Pittaro, figure 4C).
Regarding claim 7, Tsujita teaches an analysis method comprising: 
an irradiation step (322) of irradiating, with an irradiation light, a sample analysis disc (100, 200) having a surface to which detection target substances and particles bound to the detection target substances are fixed (paragraphs 33 and 75; figures 5-6 and 12); 
a generation step of receiving a reflection light of the irradiation light from the sample analysis disc to generate a light reception level signal (paragraphs 33 and 75; figures 5-6 and 12); and 
a count step of counting a pulse derived from the particles as plural particles when the light reception level signal includes the pulse having a first extreme value point (paragraphs 115-116; figures 6 and 12), a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction.
Tsujita doesn’t explicitly teach plural particles; a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction.
Like Tsujita (and like Applicant), Pittaro is directed to optically analyzing particles (title and abstract) and teaches a pulse derived from the particles as plural particles (2 in figure 4C) when the light reception level signal includes the pulse having a first extreme value point (left), a second extreme value point (right), and a third extreme value point (middle), and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction (maxima), and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction (minimum; figure 4C; paragraph 60). Furthermore, Pittaro teaches that this configuration is a natural consequence of particles being close together (paragraph 60).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the count step of counting a pulse derived from the particles as plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction – in order to measure multiple particles, even when they are close together.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujita and Pittaro as applied to claim 1 above, and further in view of Ling (US 10,060,847).
Regarding claim 6, Tsujita doesn’t explicitly teach the controller counts the pulse included in the light reception level signal derived from the particles as a (n + 2) number of particle when the pulse fulfils a condition in which the pulse further has an n-number (n is an integer of 0 or greater) of any other extreme value point having a polarity common to the third extreme value point between the third extreme value point and the second extreme value point in the pulse width direction of the pulse, and the other extreme value point is present between the first extreme value point and the threshold in the pulse amplitude direction of the pulse.
Like Tsujita (and like Applicant), Ling is directed to optically analyzing particles (title and abstract) and teaches a periodic repetition occurs when there are multiple particles (A, B, C, D in figure 20; notice that every type of signal – deflected and both fluorescence – has the periodicity).

    PNG
    media_image5.png
    522
    820
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller counts the pulse included in the light reception level signal derived from the particles as a (n + 2) number of particle when the pulse fulfils a condition in which the pulse further has an n-number (n is an integer of 0 or greater) of any other extreme value point having a polarity common to the third extreme value point between the third extreme value point and the second extreme value point in the pulse width direction of the pulse, and the other extreme value point is present between the first extreme value point and the threshold in the pulse amplitude direction of the pulse  – in order to detect when there are three particles by looking at the repeating pattern of Pattero, figure 4, with a third particle (which corresponds to n=1).
Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of Imai (US 20120133936 A1).
Regarding claim 1, Tsujita teaches an analysis device comprising: 
an optical pickup (322; paragraph 75) configured to irradiate, with an irradiation light, a sample analysis disc (100, 200) having a surface to which detection target substances and particles bound to the detection target substances are fixed (figure 5; paragraph 33), and receive a reflection light of the irradiation light from the sample analysis disc to generate a light reception level signa (paragraphs 75 and 33; figures 12 and 6); and 
a controller (323, 324, 315, 311) configured to count a pulse (waveform) derived from the particles as particles when the light reception level signal includes the pulse having a first extreme value point (paragraphs 115-116; figures 6 and 12)
Tsujita doesn’t explicitly teach plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction.
Like Tsujita (and like Applicant), Imai is directed to optically analyzing particles (title and abstract) and teaches plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction (figures 4; the embodiment where both peaks are counted as particles, as described in paragraph 52 for example).

    PNG
    media_image6.png
    739
    492
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller is configured to count a pulse derived from the particles as plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction – in order to measure multiple particles, even when they are close together.
Regarding claim 7, Tsujita teaches an analysis method comprising: 
an irradiation step (322) of irradiating, with an irradiation light, a sample analysis disc (100, 200) having a surface to which detection target substances and particles bound to the detection target substances are fixed (paragraphs 33 and 75; figures 5-6 and 12); 
a generation step of receiving a reflection light of the irradiation light from the sample analysis disc to generate a light reception level signal (paragraphs 33 and 75; figures 5-6 and 12); and 
a count step of counting a pulse derived from the particles as plural particles when the light reception level signal includes the pulse having a first extreme value point (paragraphs 115-116; figures 6 and 12), a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction.
Tsujita doesn’t explicitly teach plural particles; a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction.
Like Tsujita (and like Applicant), Imai is directed to optically analyzing particles (title and abstract) and teaches plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction (figures 4; the embodiment where both peaks are counted as particles, as described in paragraph 52 for example).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the count step of counting a pulse derived from the particles as plural particles when the light reception level signal includes the pulse having a first extreme value point, a second extreme value point, and a third extreme value point, and the pulse fulfils a condition in which the third extreme value point is present between the first extreme value point and the second extreme value point in a pulse width direction of the pulse, the third extreme value point is present between the first extreme value point and a threshold in a pulse amplitude direction of the pulse, the first extreme value point and the second extreme value point are each an extreme value point of a waveform projecting in a common direction, and the third extreme value point is an extreme value point of a waveform projecting in a direction opposite to the common direction – in order to measure multiple particles, even when they are close together.
Additional Prior Art
US 20170184582 A1 reads, “[0046] The pulse detector 31 preliminarily holds a voltage as the threshold level Vth, corresponding to an average full width at half maximum (hereinafter, a full width at half maximum is abbreviated to “FWHM”) of pulse waveforms of the beads 16 detected by the light detector 27
[0073] The pulse signal S and the pulse signal L output from the pulse width determination unit 33 are counted by a counter (not shown), so as to analyze the amount (concentration) of biomarkers as analytes with a high accuracy.
[0074] Further, the pulse signal S and the pulse signal L are separately counted and compared with each other, so as to confirm an aggregation state of beads. For example, the beads are aggregated as the proportion of the pulse signal S to the pulse signal L is greater, and the beads are dispersed as the proportion of the pulse signal S to the pulse signal L is smaller.
[0048] In step S3, the pulse detector 31 obtains the time t1 at the point where the pulse waveform falls below the threshold level Vth and resets a counter flag C1, a flag L1 of a first reference level (voltage) V1, and a flag L2 of a second reference level (voltage) V2 (to “Low: 0”), and the process proceeds to step S4.

    PNG
    media_image7.png
    609
    513
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    344
    434
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    235
    436
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    789
    447
    media_image10.png
    Greyscale


US 20030104486 A1 discloses [0067] A light source 202 provides light to optical components 212 to produce an incident light beam 204, a return beam 206, and a transmitted beam 208. In the case of reflective disc 100, return beam 206 is reflected from either reflective surface 148 or 116. Return beam 206 is provided back to optical components 212, and then to a bottom detector 210.

    PNG
    media_image11.png
    419
    584
    media_image11.png
    Greyscale

US 20170059485 A1 reads, “[0084] Some experiments indicate particles as small as ˜10 nm can be detected. Some experiments show that the number of particles is countable by the number of pulses, e.g., of the HF signal.

    PNG
    media_image12.png
    521
    762
    media_image12.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 3-11 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877